 Case 1:21-cv-00598-RDA-IDD Document 1 Filed 05/12/21 Page 1 of 8 PageID# 1



                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division
________________________________________
                                           )
JONATE WILLIAMS                            )
      3095 Miranda Place                   )
      Waldorf, Maryland 20603              )
                                           )
                     Plaintiff,            ) Civil Action No. _________________
                                           )
      v.                                   )
                                           )
FAIRFAX COUNTY                             )
      12000 Government Center Parkway      )
      Fairfax, Virginia 22035              )
                                           )
                     Defendant.            )
_______________________________________ )

                                     COMPLAINT
             (Employment Discrimination and Failure to Accommodate Disability)


                                          Introduction

1.   Plaintiff Jonate Williams brings this action against Fairfax County to remedy employment

discrimination against her on the basis of her race (African American) and retaliation for

complaints of race discrimination, in violation of Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e et seq., as well as discrimination based on her disability (Hand, Wrist, Forearm,

and Brain Injuries), in violation of the Americans with Disabilities Act, as amended. See 42

U.S.C. §§ 12101, et seq.

                                           Jurisdiction

       2.   This Court has jurisdiction over this cause of action pursuant to 28 U.S.C. § 1331, 42

U.S.C. § 12117(a) and 42 U.S.C. § 2000e-5(f).


                                                                                             Page | 1
 Case 1:21-cv-00598-RDA-IDD Document 1 Filed 05/12/21 Page 2 of 8 PageID# 2



                            Exhaustion Of Administrative Remedies

       3.    Plaintiff has exhausted her administrative remedies by filing a charge of

discrimination with the U.S. Equal Employment Opportunity Commission (cross-filed through

the Fairfax County Office of Human Rights and Responsibilities) against Fairfax County on

December 7, 2020, alleging that the County unlawfully failed to accommodate her disability in

violation of the Americans with Disabilities Act. A right to sue notice was issued on February

23, 2021 and received by Plaintiff on March 5, 2021, which is fewer than 90 days before the

filing of this Complaint.

                                               Venue

       4.   Venue is proper in the Eastern District of Virginia as Plaintiff was employed by

Defendant in this judicial district and the acts complained of occurred in this judicial district.

                                               Parties

       5.    Jonate Williams is an African-American citizen of the United States. Ms. Williams

suffers from hand, wrist, forearm, and brain injuries.

       6.    Defendant Fairfax County is part of the government of the Commonwealth of

Virginia or a political subdivision of the Commonwealth of Virginia. It has employed more than

500 persons in each of the last 20 months.

                                                Facts

       7.      Ms. Williams has served the residents of Fairfax County as a Public Safety

Communicator in the Operations Division of Defendant’s Department of Public Safety

Communications since October 2008. She is currently a Public Safety Communicator II. Ms.

Williams’ supervisor is James Heflin (white), the Communications Operations Manager.


                                                                                              Page | 2
 Case 1:21-cv-00598-RDA-IDD Document 1 Filed 05/12/21 Page 3 of 8 PageID# 3



       8.      Ms. Williams suffered a traumatic brain injury in 2014. Her injury caused a

cognitive impairment, resulting in difficulty with focus, concentration, and memory.

       9.      On January 16, 2019, Ms. Williams fell in Defendant’s parking lot tearing

ligaments in her arms and sustaining injuries to her hands, wrists, forearms and legs. She was on

injury leave from January 2019 until October 14, 2019, when she returned to work on a modified

light duty schedule.

       10.     Upon her return to work in October 2019, Ms. Williams’ physician, Dr. Frederick

Scott, requested an ergonomic assessment of her work station due to her hand, wrist, and forearm

injuries. That assessment was conducted more than two months after her return to work at the

very end of December 2019.

       11.     The ergonomic assessment expert recommended some simple adjustments to her

work area. Some minor adjustments were allowed, but several recommendations have been

denied by the Defendant. Most significantly, a vertical mouse and an ergonomic keyboard were

recommended by the assessment in December 2019, but Defendant has repeatedly declined to

provide either of the vertical mouse or the ergonomic keyboard.

       12.     The Assistant Director of Public Safety, Lorraine Fells-Danzer, refuses to provide

the different keyboard and mouse requested by Ms. Williams, claiming that these devices might

cause viruses. However, Chris Dang, a Department of Public Safety Information Technology

Specialist, told Ms. Williams that he could hook up a different keyboard and mouse and because

they involve only hardware, it would work fine and not cause any issues. He said this in

December 2019. Almost one and half-years later, Ms. Williams still has not been issued a

vertical mouse or ergonomic keyboard.

                                                                                           Page | 3
 Case 1:21-cv-00598-RDA-IDD Document 1 Filed 05/12/21 Page 4 of 8 PageID# 4



       13.     On May 26, 2020, George Floyd, an African-American man, was killed by police

in Minneapolis. When Mr. Heflin learned that protests were planned in Northern Virginia and

the District of Columbia to protest this racial police brutality, he assumed that his black

employees would call in sick. On June 2, 2020, the Director of the Department of Public Safety

warned employees about the need for extra security due to the protests. Mr. Heflin followed up

by requiring employees who missed work on either of those days, to provide a doctor’s note,

which is not required by County rules. In contrast, when white supremacists planned a rally at

the Capitol on January 6, 2021, the Director gave no such warnings and employees were not

required to provide a doctor’s note for missing work and, in fact, so many of his white

employees called out sick that day that the Department of Public Safety Communications was

below minimum staffing levels.

       14.     At a roll call meeting on June 3, 2020, Ms. Williams told Mr. Heflin that his

requirement that employees who were out during the George Floyd protests needed a doctor’s

note was “directed towards black and brown employees.” She told Mr. Heflin that requiring a

doctor’s note was targeting “people who look like me.” Jeff Schaney was present during the roll

call when Ms. Williams voiced her complaint of race discrimination.

       15.     On September 2, 2020, Ms. Williams again addressed Mr. Heflin’s disparate

treatment. The unit had called a Diversity and Inclusion Meeting, but Mr. Heflin said he was not

there to participate. At the meeting which was attended by more than twenty Public Safety

employees, including Director Roy Oliver, Assistant Director Lorraine Fella-Danzer, Human

Resources Manager Damitra Gardner, Squad Managers Heflin, Julie McFarland, and Sherry

White-Laney, Squad Supervisors Denise Thompson, Michael Devick, and Alicia Dale, Ms.

Williams publicly stated that black employees were more closely scrutinized than white
                                                                                              Page | 4
 Case 1:21-cv-00598-RDA-IDD Document 1 Filed 05/12/21 Page 5 of 8 PageID# 5



employees and not given the benefit of the doubt. She told Mr. Heflin that she believed black

employees were expected to be 100% and that black people, like all people, wanted to be able to

tell their boss that they are not well without being accused of lying about being sick or

incompetence.

       16.      A few weeks after she complained about this disparate treatment, on September

23, 2020, Ms. Williams was proposed for a one-day suspension in retaliation for speaking out

about her objections to discriminatory treatment. She lost one day of pay due to this retaliatory

suspension.

       17.      On December 12, 2020, Ms. Williams was ill due to a reaction to her medications.

She arrived at work late and then had to leave because she felt awful. On December 16, Ms.

Williams sent Mr. Schaney a memorandum explaining that her lateness was due to medication

she took for her injuries. Nevertheless, Mr. Schaney proposed Ms. Williams for another unpaid

suspension – this time three days without pay for her partial absence – on December 21, 2020.

The three-day suspension without pay was upheld despite Defendant’s knowledge that Ms.

Williams’ partial absence was due to her medical condition. She lost three days of pay due to

this retaliatory suspension.

       18.      On December 28, 2020, Ms. Williams filed a discrimination complaint with the

Fairfax County Office of Human Rights and Equity Programs. Ms. Williams was subsequently

suspended without pay for a total of four days.




                                                                                            Page | 5
 Case 1:21-cv-00598-RDA-IDD Document 1 Filed 05/12/21 Page 6 of 8 PageID# 6




                                             Claims

COUNT I – Failure to Accommodate.

       19.     Fairfax County has failed to reasonably accommodate Ms. Williams with an

ergonomic keyboard and vertical mouse, in violation of the Americans with Disabilities Act, as

amended.

       20.     As a result of Defendant’s failure to reasonably accommodate her, Ms. Williams

has suffered and continues to suffer career damage, physical pain, emotional distress and mental

anguish.

COUNT II – Race Discrimination

       21.     Fairfax County has subjected Ms. Williams to a hostile work environment based

on her race in violation of Title VII of the Civil Rights Act of 1964, as amended, as an act of

race-based discrimination.

       22.     As a result of Defendant’s discriminatory treatment of her, Ms. Williams has

suffered and continues to suffer loss of pay, career damage, physical pain, emotional distress and

mental anguish.

COUNT III – Retaliation.

       23.     Fairfax County has disciplined and suspended Ms. Williams because of her

complaints of race discrimination in violation of Title VII of the Civil Rights Act of 1964, as

amended, as an act of retaliation.




                                                                                           Page | 6
 Case 1:21-cv-00598-RDA-IDD Document 1 Filed 05/12/21 Page 7 of 8 PageID# 7



24.     As a result of Defendant’s retaliatory treatment of her, Ms. Williams has suffered and

continues to suffer loss of pay, career damage, physical pain, emotional distress and mental

anguish.

                                         Prayer For Relief

        WHEREFORE, plaintiff prays that this Court enter judgment in her favor and against

defendant on all claims brought herein and provide her with the following relief:

        a.      award plaintiff $200,000 compensatory damages against defendant, plus interest;

        b.      award plaintiff the pay that was withheld from her due to her suspensions without

pay, plus interest;

        c.      award plaintiff the costs of bringing and maintaining this civil action and the

investigation that preceded it, including reasonable attorneys' fees and costs;

        d.      award plaintiff other and further relief as the interests of justice may require;

        e.      order defendant to correct Plaintiff’s personnel file to remove all disciplinary

records and memoranda; and

        f.      enjoin defendant from discriminating or retaliating against plaintiff in the future.



                                           Jury Demand

        Plaintiff hereby requests a jury trial on all issues of fact and damages.




                                                                                               Page | 7
Case 1:21-cv-00598-RDA-IDD Document 1 Filed 05/12/21 Page 8 of 8 PageID# 8



                                       Respectfully submitted,

                                                 /s/


                                       Ellen K. Renaud, V.A. Bar # 47326
                                       SWICK & SHAPIRO, P.C.
                                       1101 15th Street, NW, Suite 205
                                       Washington, D.C. 20005
                                       Tel. (202) 842-0300
                                       E-mail: EKRenaud@swickandshapiro.com

                                       Attorney for Plaintiff




                                                                      Page | 8
